Filed 3/21/22 Stremfel v. Kalantar CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




JORDAN STREMFEL,                                                               B313096

           Plaintiff and Appellant,                                            (Los Angeles County
                                                                               Super. Ct. No. 19STCV23579)
           v.

NADER KALANTAR,

           Defendant and Respondent.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Curtis A. Kin, Judge. Affirmed.
      Arias & Lockwood, Christopher D. Lockwood; Law
Offices of Patricia A. Law and Patricia A. Law, for Plaintiff
and Appellant.
     Law & Brandmeyer, Bryan C. Misshore; Schmid &
Voiles, Denise H. Greer and Myrna L. D’Incognito, for
Defendant and Respondent.
    _________________________________________________

                      INTRODUCTION
      This is appellant Jordan Stremfel’s second medical
negligence lawsuit against respondent Nader Kalantar,
M.D., seeking compensation for an anoxic brain injury
sustained on May 18, 2016. Dr. Kalantar performed a
tonsillectomy on Stremfel on May 10, 2016, followed on May
18 by emergency surgery to correct a post-tonsillectomy
hemorrhage, during which Dr. Kalantar performed a
tracheostomy at the request of anesthesiologist Phillip K.
Lau, M.D. In Stremfel’s prior suit, in which he named both
Dr. Kalantar and Dr. Lau as defendants, Dr. Kalantar
moved for summary judgment in reliance on evidence that
he complied with the standard of care, including during the
May 18 procedure. Without taking Dr. Lau’s deposition,
Stremfel filed a notice of non-opposition to Dr. Kalantar’s
motion for summary judgment. After entry of judgment in
Dr. Kalantar’s favor, Stremfel deposed Dr. Lau, then relied
on his testimony concerning the May 18 procedure in filing a
motion for new trial, which was denied. In his prior appeal,
Stremfel argued his new trial motion should have been
granted because, inter alia, Dr. Lau’s testimony concerning
the May 18 procedure raised triable issues on all elements of
his claim against Dr. Kalantar. We affirmed, concluding




                              2
Stremfel’s new trial motion was without merit because his
counsel’s unreasonable failure to depose Dr. Lau before
declining to oppose Dr. Kalantar’s motion for summary
judgment prevented Stremfel from making the required
showing of reasonable diligence. (Stremfel v. Kalantar (Dec.
22, 2020, B300053) 2020 Cal.App.Unpub. LEXIS 8509, at *2
(Stremfel I).)
      Shortly after filing his new trial motion in the prior
suit, Stremfel filed the instant suit against Dr. Kalantar.
The prior and instant complaints included nearly identical
allegations of negligence and damages, including allegations
that Dr. Kalantar negligently undertook Stremfel’s surgery
and continued care, causing Stremfel to suffer an anoxic
brain injury during his post-tonsillectomy hemorrhage on
May 18, 2016. The instant complaint differed from the prior
complaint in expressly alleging that Dr. Kalantar performed
an emergency procedure on May 18, describing the
procedure with facts derived from Dr. Lau’s deposition
testimony in the prior suit, and alleging Dr. Kalantar had
fraudulently concealed those facts. Dr. Kalantar demurred
to the instant complaint, arguing that in light of the prior
judgment in his favor, the instant complaint was barred
under, inter alia, the doctrine of claim preclusion. The trial
court agreed, sustained the demurrer without leave to
amend, and entered judgment.
      In this appeal, Stremfel contends the court erred in
applying claim preclusion because: (1) the prior suit and the
instant suit involved different causes of action, and (2) Dr.




                              3
Kalantar is estopped from asserting claim preclusion due to
his fraudulent concealment of facts concerning the May 18
emergency procedure. In the alternative, Stremfel contends
the court abused its discretion in failing to grant him leave
to amend his complaint to add certain allegations. Finding
no error, we affirm.

                       BACKGROUND
      A. Prior Suit
            1. Prior Complaint
      In April 2017, Stremfel filed his prior medical
negligence complaint against Dr. Kalantar, in which he also
named a number of Doe defendants. Stremfel subsequently
filed an amendment replacing a Doe defendant with Dr. Lau
(the anesthesiologist during the May 18 emergency
procedure).
      The prior complaint alleged that on May 10, 2016, at
Arcadia Outpatient Surgery Center, Dr. Kalantar
negligently performed a tonsillectomy on Stremfel. The
allegations continued, “On May 18, 2016, Plaintiff presented
to an emergency facility hemorrhaging profusely from his
tonsillectomy site. He sustained an anoxic brain injury
during the time that he was hemorrhaging into his ai[]rway
and has sustained a permanent injury from that
hemorrhage.” The complaint further alleged: (1)
“Defendants, and each of them, undertook to render surgery
and other treatment as were necessary for the proper
diagnosis and treatment of Plaintiffs’ [sic] condition”; and (2)




                               4
“Defendants, and each of them, so negligently and carelessly
failed to exercise the proper degree of knowledge in [sic] skill
in examining, diagnosing, treating, operating, and continued
caring for Plaintiff, that Plaintiff’s severe post procedure
hemorrhage, and resulting anoxia and disability is believed
to be permanent.” The complaint sought to recover damages
resulting from the defendants’ negligence, including general
damages in the form of personal injuries, pain and suffering,
mental anguish, and emotional distress, as well as special
damages in the form of medical expenses and loss of
earnings.

            2. Prior Judgment
      Over a year after the filing of the prior complaint (in
May 2018), Dr. Kalantar moved for summary judgment. He
submitted expert declarations from an otolaryngologist and
an anesthesiologist, each of whom opined that Dr. Kalantar
had complied with the standard of care in treating Stremfel,
including during the May 18 emergency procedure. The
anesthesiologist additionally opined that none of Dr.
Kalantar’s actions or omissions caused Stremfel’s injuries.
These opinions formed the basis of Dr. Kalantar’s motion for
summary judgment. A key factual premise for his motion
was that during the May 18 emergency procedure, Stremfel
“only experienced nominal oxygenation desaturation.”
      For the purpose of conducting further discovery, the
parties agreed to a seven-month continuance of the hearing
on the summary judgment motion (from July 2018 to




                               5
February 2019). In December 2018, Stremfel deposed Dr.
Kalantar. Dr. Kalantar did not recall how long or to what
extent Stremfel’s oxygenation level was lowered during the
May 18 emergency procedure, but testified that the level
never dropped to zero. He further testified that he
performed a tracheostomy as soon as it became clear that
oxygenation desaturation was an issue, and that another
doctor (Thuc Bach, M.D.) had assisted him in the
tracheostomy -- a fact omitted from his operative report.
Stremfel’s counsel asked Dr. Kalantar several questions
about Dr. Lau’s conduct during the procedure, some of which
Dr. Kalantar could not answer. At the end of the deposition,
Stremfel’s counsel asked Dr. Lau’s counsel to provide dates
in January for Dr. Lau’s deposition, but Dr. Lau’s counsel
did not do so.
      On February 13, 2019 (the deadline for Stremfel’s
opposition to the summary judgment motion), Stremfel filed
a notice of non-opposition to Dr. Kalantar’s summary
judgment motion. On February 27, 2019, the trial court
(Judge Jon R. Takasugi) granted the motion, concluding that
Dr. Kalantar’s expert declarations satisfied his initial
burden as a summary judgment movant, and that the
motion should be granted “[i]n light of the lack of opposition
(and the affirmative notice of non-opposition) . . . .” On May
21, 2019, the court entered judgment in Dr. Kalantar’s favor.




                              6
            3. New Trial Motion
       In June 2019, Stremfel deposed Dr. Lau.
Contradicting Dr. Kalantar’s account of the May 18
emergency procedure, Dr. Lau testified that Stremfel’s
oxygenation level was at zero for several minutes, and that
Dr. Kalantar delayed the tracheostomy. Dr. Lau testified
that Dr. Kalantar’s delay prompted Dr. Lau to ask a nurse to
bring a different surgeon to perform the tracheostomy,
resulting in the arrival of Dr. Bach, who performed the
tracheostomy with Dr. Kalantar.
       The same day he deposed Dr. Lau, Stremfel filed a
notice of intention to move for a new trial on his claim
against Dr. Kalantar, on the ground of newly discovered
evidence, viz., Dr. Lau’s deposition testimony. Stremfel
subsequently submitted a declaration from otolaryngologist
Abie Mendelsohn, M.D., who opined that if Dr. Lau’s
testimony was accurate, Dr. Kalantar breached the standard
of care during the May 18 emergency procedure in a manner
resulting in poor oxygenation and injury to Stremfel’s brain.
       With the agreement of both parties, the trial court
continued the hearing on the new trial motion to August 13,
2019 -- after the statutory deadline for a ruling on the
motion. (See Code Civ. Proc., § 660, subd. (c).) Upon the
expiration of the deadline, the court lost jurisdiction to rule
on the motion, which was denied by operation of law. (See
ibid.)




                               7
           4. Prior Appeal
      On appeal from the prior judgment in Dr. Kalantar’s
favor, Stremfel contended the trial court erred by denying
                          1
his motion for new trial. He argued, inter alia, that had Dr.
Lau’s deposition testimony and Dr. Mendelsohn’s related
opinions concerning the May 18 emergency procedure been
“available” at the time for opposing Dr. Kalantar’s motion for
summary judgment, they “would have raised triable
controversies as to all elements of the malpractice claim,
[including] duty, breach, and causation of injury, requiring
denial of the motion.” He further argued that Dr. Kalantar
had misrepresented the May 18 procedure in his operative
report and deposition testimony, preventing Stremfel’s
counsel from foreseeing the materiality of Dr. Lau’s
deposition testimony at the time she declined to oppose Dr.
Kalantar’s summary judgment motion.
      In our opinion affirming the prior judgment, we
concluded Stremfel’s motion for new trial was without merit,
as his counsel’s unreasonable failure to depose Dr. Lau
before declining to oppose Dr. Kalantar’s motion for
summary judgment prevented Stremfel from making the
required showing of reasonable diligence. (Stremfel I, supra,
2020 Cal.App.Unpub. LEXIS 8509, at *13.) We reasoned, in

1
      We have granted Stremfel’s request that we take judicial
notice of the record of the prior appeal, and our opinion in that
appeal. On our own motion, we also take judicial notice of
Stremfel’s briefs on that appeal.




                                 8
part, that any competent plaintiff’s counsel would have
timely deposed Dr. Lau, because he was both a codefendant
and a percipient witness to Dr. Kalantar’s conduct during
the May 18 emergency procedure, rendering him an obvious
potential source of information contradicting Dr. Kalantar’s
account of the procedure. (Id. at *13, *16-*17.) We observed
that Dr. Kalantar’s deposition testimony, in which he failed
to recall details about Stremfel’s oxygenation desaturation
and revealed for the first time that he was assisted in the
tracheostomy by Dr. Bach, provided additional reason to
recognize Dr. Lau as a material witness. (Id. at *17.) We
further observed that Stremfel’s counsel evidently had
recognized Dr. Lau as a material witness by the time she
deposed Dr. Kalantar, as she had named Dr. Lau as a
codefendant nine months earlier, questioned Dr. Kalantar
about Dr. Lau’s conduct during the emergency procedure,
and asked Dr. Lau’s counsel to provide dates for his
deposition. (Id. at *15-*16.) We therefore rejected Stremfel’s
reliance on the alleged concealment of facts as an excuse for
his counsel’s purported ignorance of the asserted materiality
of Dr. Lau’s testimony. (Id. at *15-*17.)

      B. Instant Suit
      In July 2019 (about a month after filing his new trial
motion in the prior suit), Stremfel filed the instant medical
negligence complaint, naming as defendants Dr. Kalantar
and Huntington Memorial Hospital (the site of the May 18
emergency procedure). In terms nearly or wholly identical to




                              9
those in the prior complaint, the instant complaint alleged:
(1) on May 10, 2016, Dr. Kalantar performed Stremfel’s
tonsillectomy at Arcadia Outpatient Surgery Center; (2) on
May 18, 2016, Stremfel presented to an emergency facility
(specified in the instant complaint as the emergency
department of Huntington Memorial Hospital),
hemorrhaging from his tonsillectomy site; (3) “Defendants,
and each of them, undertook to render surgery and other
treatment as were necessary for the proper diagnosis and
treatment of Plaintiffs’ [sic] condition”; (4) “Defendants, and
each of them, so negligently and carelessly failed to exercise
the proper degree of knowledge in [sic] skill in examining,
diagnosing, treating, operating, and continued caring for
Plaintiff, that Plaintiff’s [sic] suffered a long period of anoxia
and disability which is believed to be permanent”; and (5) as
a result of the defendants’ negligence, Stremfel suffered
general damages in the form of personal injuries, pain and
suffering, mental anguish, and emotional distress, as well as
special damages in the form of medical expenses and loss of
earnings.
      The instant complaint differed from the prior
complaint in expressly alleging that Dr. Kalantar performed
an emergency procedure on May 18, and in describing the
procedure with facts, including Dr. Kalantar’s delay in
performing the tracheostomy, discovered during Dr. Lau’s
deposition. The complaint alleged Dr. Kalantar and
Huntington Memorial Hospital had fraudulently concealed




                                10
those facts, “constituting equitable estoppel and tolling the
statute of limitations.”
     In October 2019, Dr. Kalantar demurred, arguing
Stremfel’s instant complaint was barred under the doctrines
                                            2
of claim preclusion and issue preclusion. In opposition,
Stremfel argued claim preclusion did not apply because his
prior complaint and instant complaint involved different
causes of action -- the former concerning only the May 10
tonsillectomy, and the latter concerning the May 18
emergency procedure to correct the post-tonsillectomy
hemorrhage. Stremfel also argued the prior judgment had
no preclusive effect because Stremfel’s appeal from it
remained pending.
       The trial court (Judge Curtis A. Kin) stayed
proceedings on Dr. Kalantar’s demurrer pending our
resolution of Stremfel’s prior appeal. Following issuance of
the remittitur, the court set Dr. Kalantar’s demurrer for
hearing and received additional briefs from the parties.
Stremfel renewed his argument that the prior and instant
complaints involved different causes of action. Additionally,
Stremfel argued that an exception to claim preclusion was

2
      “The doctrines of claim preclusion (historically referred to
as res judicata) and issue preclusion (historically referred to as
collateral estoppel) give certain conclusive effect to a former
judgment in subsequent litigation involving the same
controversy.” (7 Witkin, Cal. Procedure (6th ed. 2022) Judgment,
§ 361.) Because we find no error in the trial court’s application of
claim preclusion, we need not address issue preclusion.




                                11
established by his discovery, after the prior judgment, of the
facts to which Dr. Lau had testified, citing authority for the
proposition that claim preclusion does not apply where there
are “‘changed conditions and new facts which were not in
existence at the time of the prior judgment, and upon which
such judgment was based.’”
       After a hearing, the court sustained Dr. Kalantar’s
demurrer without leave to amend. The court concluded all
elements of claim preclusion were satisfied because Dr.
Kalantar was a party to both the prior and instant suits, the
summary judgment in Dr. Kalantar’s favor was a prior
judgment on the merits, and the prior and instant
complaints involved the same cause of action. Regarding the
cause of action, the court elaborated: “Notwithstanding
plaintiff’s emphasis on different events in the two cases, in
both actions, plaintiff’s alleged injury stems from the
permanent anoxic brain injury resulting from the
hemorrhaging at the tonsillectomy site. [Citations.] [¶]
Whether that injury resulted from negligence on May 10,
2016 during the tonsillectomy or May 18, 2016 during the
post-operative emergency visit (or both), plaintiff has one
harm and therefore one cause of action arising from the May
10, 2016 tonsillectomy and related events thereafter.” The
court rejected Stremfel’s reliance on his discovery, after the
prior judgment, of the facts to which Dr. Lau had testified,
explaining, “[T]he Court of Appeal found that this delayed
discovery was due to plaintiff’s lack of diligence in deposing
[Dr. Lau]. [Citations.] In other words, the facts alleged in




                             12
the Complaint in the instant action existed before the
opposition to Kalantar’s summary judgment was due in the
prior action. By failing to depose Dr. Lau, plaintiff did not
exercise the required diligence to discover those facts.
Accordingly, there are no ‘changed conditions’ or ‘new facts’
upon which to find that res judicata does not apply.” The
court entered judgment on the demurrer. Stremfel timely
appealed.

                           DISCUSSION
       “On appeal from a judgment of dismissal after a
demurrer is sustained without leave to amend, appellate
courts assume the truth of all facts properly pleaded by the
plaintiff-appellant and may also consider matters subject to
judicial notice . . . .” (Eisenberg et al., Cal. Practice Guide:
Civil Appeals & Writs (The Rutter Group 2021) Ch. 8-C
¶ 8:136.) “Appellate courts will examine the complaint’s
factual allegations to ‘determine de novo whether the
complaint states facts sufficient to state a cause of action
under any possible legal theory.’” (Ibid.) “Review of the trial
court’s failure to grant leave to amend is conducted under
the abuse of discretion standard.” (Id. ¶ 8:136.2.)
       Stremfel contends the trial court erred in sustaining
Dr. Kalantar’s demurrer on the ground of claim preclusion.
“Claim preclusion arises if a second suit involves (1) the
same cause of action (2) between the same parties (3) after a
final judgment on the merits in the first suit.” (DKN
Holdings LLC v. Faerber (2015) 61 Cal.4th 813, 824.)




                              13
Stremfel disputes the satisfaction of the first element,
arguing that the prior and instant suits involved different
causes of action. He additionally argues that even if all
elements of claim preclusion were satisfied, Dr. Kalantar is
estopped from asserting the doctrine due to his fraudulent
concealment of facts regarding the May 18 emergency
procedure. In the alternative, Stremfel contends the court
abused its discretion in failing to grant him leave to amend
his complaint to add certain allegations. As explained below,
we find no error.

       A. Same Cause of Action
       “Whether two lawsuits are based on the same cause of
action is determined in California by reference to the
primary right theory. [Citation.] Under this theory, a ‘cause
of action’ is comprised of a primary right possessed by the
plaintiff, a corresponding duty imposed upon the defendant,
and a wrong done by the defendant which is a breach of such
primary right and duty.” (City of Oakland v. Oakland Police
& Fire Retirement System (2014) 224 Cal.App.4th 210, 228.)
“[U]nder the primary rights theory, the determinative factor
is the harm suffered.” (Boeken v. Philip Morris USA, Inc.
(2010) 48 Cal.4th 788, 798.)
       Here, Stremfel’s prior and instant suits involved the
same primary right and, therefore, the same cause of action.
The two complaints sought compensation for the same harm,
viz., Stremfel’s anoxic brain injury sustained during his
hemorrhage on May 18, 2016 (and related emotional




                             14
damages, medical expenses, and loss of earnings). “When
two actions involving the same parties seek compensation for
the same harm, they generally involve the same primary
right.” (Boeken v. Philip Morris USA, Inc., supra, 48 Cal.4th
at 798.) These two actions are no exception. As the trial
court aptly explained, “Notwithstanding plaintiff’s emphasis
on different events in the two cases, in both actions,
plaintiff’s alleged injury stems from the permanent anoxic
brain injury resulting from the hemorrhaging at the
tonsillectomy site. [Citations.] [¶] Whether that injury
resulted from negligence on May 10, 2016 during the
tonsillectomy or May 18, 2016 during the post-operative
emergency visit (or both), plaintiff has one harm and
therefore one cause of action arising from the May 10, 2016
tonsillectomy and related events thereafter.” (See Henry v.
Clifford (1995) 32 Cal.App.4th 315, 319-321 (Henry) [first
and second medical negligence suits involved same cause of
action, where both complaints sought damages for same
course of medical treatment, notwithstanding first
complaint’s additional allegation of patient’s postoperative
fall from hospital bed]; cf. 1 McDonald, Cal. Medical
Malpractice Law & Practice (2022 ed.) § 7:3 [regarding
accrual of cause of action for statute-of-limitations purposes,
“[t]he general rule prevails that but a single cause of action
exists for [medical] malpractice, i.e., that a plaintiff may not




                              15
‘split’ the cause of action to cover separate events associated
                                           3
with the physician’s acts or omissions”].)
      It is true, as Stremfel emphasizes, that the prior
complaint did not expressly mention the May 18 emergency
procedure, or Dr. Kalantar’s involvement therein. But Dr.
Kalantar’s potential liability for the procedure was
encompassed within the complaint’s allegations concerning
the defendants’ negligent “examining, diagnosing, treating,
operating, and continued caring for” Stremfel, which the
complaint alleged resulted in Stremfel’s anoxic brain injury
on May 18. (See Henry, supra, 32 Cal.App.4th at 320
[rejecting plaintiff’s contention that summary judgment on
prior complaint adjudicated liability only for patient’s
postoperative fall from hospital bed, where prior complaint
alleged defendant breached duty of care in patient’s
“diagnosis, care, surgery, and treatment”].) Indeed, Stremfel
himself evidently understood his allegations as
encompassing potential liability for the May 18 procedure, as
shown by his: (1) naming as a defendant Dr. Lau, who was
not involved in his care before the May 18 procedure; (2)
moving for a new trial in reliance on Dr. Lau’s testimony
concerning the May 18 procedure; and (3) arguing on his


3
      “Guidance in determining whether the facts present one or
more than one cause of action may be found not only in the
precedents on res judicata but also in cases in which the statute
of limitations was an issue.” (Schwing & Carr, 1 Cal. Affirmative
Defenses (2d ed. 2021) § 14:16.)




                               16
prior appeal that this testimony raised triable issues on all
elements of his claim against Dr. Kalantar, expressly
including “duty, breach, and causation of injury.” Although
Stremfel now attempts to reverse course in order to evade
the preclusive effect of the prior judgment, we conclude he
was correct in reading the allegations of his prior complaint
to encompass Dr. Kalantar’s potential liability for negligence
in performing the May 18 procedure. In sum,
notwithstanding the instant complaint’s additional emphasis
on that procedure, the prior and instant suits involved the
same cause of action.

      B. Estoppel Due to Fraudulent Concealment
      Stremfel contends that even if all elements of claim
preclusion were satisfied, Dr. Kalantar is estopped from
asserting the doctrine due to his fraudulent concealment of
facts regarding the May 18, 2016 emergency procedure. We
disagree.

           1. Principles
      “The defendant may . . . be estopped to raise preclusion
in the second trial by his or her conduct in the first trial, e.g.,
where the defendant induces his or her adversary to refrain
from presenting an issue or objects to its consideration.”
(7 Witkin, Cal. Procedure (6th ed. 2022) Judgment, § 375,
citing Comer v. Associated Almond Growers of Paso Robles
(1929) 101 Cal.App. 687, 690 (Comer).) This exception to
claim preclusion is based on the doctrine of equitable




                                17
estoppel. (See Comer, supra, at 690.) Courts have been
reluctant to apply equitable exceptions to claim preclusion.
(See Schwing & Carr, 1 Cal. Affirmative Defenses, supra,
§ 14:46 [“There is [only] weak authority in California for an
exception from the application of res judicata in cases in
which its application would impose a manifest injustice”]; cf.
Federated Dept. Stores, Inc. v. Moitie (1981) 452 U.S. 394,
401 [disapproving lower appellate court’s reliance on “‘simple
justice’” and “‘public policy’” in purporting to create exception
to claim preclusion, as claim preclusion itself is “a rule of
fundamental and substantial justice” that “serves vital
public interests beyond any individual judge’s ad hoc
determination of the equities in a particular case”].)
Consistent with this reluctance, “the courts do not find an
estoppel lightly.” (Schwing & Carr, 1 Cal. Affirmative
Defenses, supra, § 14:43.)
        Nor do the courts lightly grant equitable relief from a
judgment on the ground of an opposing party’s fraud. “If the
aggrieved party had a reasonable opportunity to appear and
litigate that party’s claim or defense, fraud occurring in the
course of the proceeding is not a ground for equitable relief.
The theory is that these matters will ordinarily be exposed
during the trial by diligence of the party and his or her
counsel, and that the occasional unfortunate results of
undiscovered perjury or other intrinsic fraud must be
endured in the interest of stability of final judgments. The
rule is explained in Pico v. Cohn (1891) 91 C[al]. 129, 134,
. . . as follows: ‘ . . . The trial is [the party’s] opportunity for




                                18
making the truth appear. If, unfortunately, he fails, being
overborne by perjured testimony, and if he likewise fails to
show the injustice that has been done him on motion for a
new trial, and the judgment is affirmed on appeal, he is
without remedy. . . . Endless litigation, in which nothing
was ever finally determined, would be worse than occasional
miscarriages of justice.’” (8 Witkin, Cal. Procedure (6th ed.
2022) Attack on Judgment in Trial Court, § 248.) “Many
cases apply the rule in denying relief.” (Id., § 249.)
      We find Eichman v. Fotomat Corp. (1983) 147
Cal.App.3d 1170, 1176 (Eichman) particularly instructive.
There, franchisees filed two suits against their franchisor.
(Id. at 1173.) In the first suit, for breach of the franchise
agreement, the parties executed a settlement agreement, on
which judgment was entered. (Ibid.) In the second suit, the
plaintiffs filed a complaint involving the same injury at issue
in the first suit, and amended the complaint to allege the
defendant had fraudulently concealed the full extent of its
wrongs until after the prior judgment was entered. (Id. at
1173-1174.) Applying claim preclusion, the trial court
sustained a demurrer without leave to amend. (Id. at 1174.)
On appeal, the plaintiffs contended claim preclusion did not
apply because the defendant had fraudulently concealed
facts until after the prior judgment was entered. (Id. at
1175.) The Court of Appeal concluded this contention was
“meritless for two reasons: (1) fraud or perjury by a party,
which goes undiscovered until after judgment is entered,
does not affect the finality and conclusiveness of the




                              19
judgment and (2) the information allegedly concealed here
would have been discovered had the [plaintiffs] diligently
investigated their case.” (Ibid.) In concluding the plaintiffs
had not exercised due diligence, the court relied, inter alia,
on their failure in the first suit to serve the defendant with
an interrogatory concerning litigation with other
franchisees, which would have revealed that other
franchisees had filed a complaint presenting the concealed
facts. (Id. at 1176.) The court concluded the plaintiffs could
not evade the preclusive effect of the prior judgment because
“ignorance of evidence which should have been discovered
does not negate the application of res judicata [citations].”
(Ibid.)

            2. Analysis
      Assuming the truth of Stremfel’s allegations that Dr.
Kalantar concealed facts regarding the May 18 emergency
procedure, we conclude that notwithstanding the
concealment, Dr. Kalantar is not estopped from asserting
claim preclusion. In the prior suit, Dr. Kalantar neither
induced Stremfel to refrain from presenting the issue of
negligence in the May 18 procedure, nor objected to
consideration of the issue. (See 7 Witkin, Cal. Procedure,
supra, § 375.) On the contrary, Stremfel did present that
issue (as explained above), and Dr. Kalantar consented to its
consideration by supporting his summary judgment motion
with evidence that he complied with the standard of care
during the May 18 procedure. As we concluded in our prior




                              20
opinion, had Stremfel exercised due diligence in the prior
suit by timely deposing Dr. Lau, he would have discovered
the concealed facts in time to consider them in deciding
whether to oppose Dr. Kalantar’s summary judgment
motion. (See Stremfel I, supra, 2020 Cal.App.Unpub. LEXIS
8509, at *13-*17.) Therefore, Stremfel’s “ignorance of
evidence which should have been discovered does not negate
the application of [claim preclusion],” or estop Dr. Kalantar
from asserting the doctrine. (Eichman, supra, 147
Cal.App.3d at 1176; see also 8 Witkin, Cal. Procedure, supra,
§ 248.)
       We disagree with Stremfel’s contention that
“[d]iligence, or the lack thereof, after the prior lawsuit was
filed is not relevant to res judicata when there has been
fraudulent concealment.” (Italics added.) Stremfel’s
interpretation of the law is inconsistent with Eichman,
which rejected the plaintiffs’ reliance on fraudulent
concealment because they were not diligent in, inter alia,
failing to serve an interrogatory during the prior suit.
(Eichman, supra, 147 Cal.App.3d at 1176.) Eichman applied
well-established limitations on equitable relief for an
opposing party’s fraud, grounded on expectations that the
aggrieved party ordinarily will expose such fraud “during”
the litigation in the exercise of due diligence. (Id. at 1176;
see also 8 Witkin, Cal. Procedure, supra, § 248.) Signaling
approval of Eichman’s application of these limitations, our
Supreme Court has cited Eichman for the proposition that
“under the doctrines of res judicata and collateral estoppel[,]




                              21
a judgment may not be collaterally attacked on the ground
that evidence was falsified or destroyed.” (Cedars-Sinai
Medical Center v. Superior Court (1998) 18 Cal.4th 1, 10,
citing Eichman, at 1175-1176.)
      Stremfel fails to address Eichman’s holding on this
point, despite Dr. Kalantar’s reliance on that holding in his
respondent’s brief. Instead, Stremfel relies on Allied Fire
Protection v. Diede Construction, Inc. (2005) 127 Cal.App.4th
                           4
150 (Allied Fire).

4
       In Allied Fire, a subcontractor brought two suits against
the general contractor that had hired it to work on a project that
was delayed. (Allied Fire, supra, 127 Cal.App.4th at 152-153.) In
the first suit, brought in federal court for breach of the
subcontract, discovery revealed that the general contractor had
concealed the full extent of delay damages paid by the client. (Id.
at 152.) The concealed delay damages were not at issue in the
first suit, which ended in judgment for the subcontractor. (Id. at
152-153.) In the second, state-court suit, the subcontractor
asserted a new fraud claim based on the concealed delay
damages. (Id. at 153.) The trial court granted the defendant’s
motion for summary judgment on the ground of claim preclusion,
applying federal preclusion law. (Id. at 154.)
      On appeal, the subcontractor argued the court erred in
applying claim preclusion because the fraud claim did not accrue
until after the first suit had been filed, when the plaintiff
discovered the fraud. (Allied Fire, supra, 127 Cal.App.4th at 152,
154-155.) The Court of Appeal agreed, relying on California
authority for the propositions that: (1) a fraud claim does not
accrue until the plaintiff discovers or is put on inquiry notice of
the underlying fraud; and (2) claim preclusion does not apply to
claims that “arise” after the prior complaint is filed, or to “new
(Fn. is continued on the next page.)




                                       22
      Allied Fire is inapposite. “Nowhere in [Allied Fire]
does the court mention the primary rights theory. Although
not stated explicitly, it appears the court applied federal
rather than California preclusion law.” (In re Andrews
(Bankr. 9th Cir. June 5, 2014, No. 07-2119) 2014
Bankr.LEXIS 2466, *28; see also 7 Witkin, Cal. Procedure
(6th ed. 2022) Judgment, § 440 [“The primary rights doctrine
is one area in which California claim preclusion law differs
from federal law”].) To the extent Allied Fire applied
California authority, it concluded only that claim preclusion
did not bar a new cause of action that had accrued during
the pendency of a prior suit, which involved a different cause
of action. (See Allied Fire, supra, 127 Cal.App.4th at 155; In
re Andrews, supra, 2014 Bankr.LEXIS at *28 [distinguishing
Allied Fire, where newly discovered forgery did not give rise
to new cause of action, instead merely supporting same
cause of action involved in prior suit]; cf. Planning &


rights acquired pending the action.” (Id. at 155.) Citing only
federal authority, the court indicated that claim preclusion
should bar even a newly arisen claim “if with diligence it could
have been brought earlier,” but that “where it cannot be said that
plaintiff knew or should have known of the claim when the first
action was filed, res judicata should not bar the second action.”
(Id. at 156, italics added, citing Himel v. Continental Ill. Nat.
Bank & Trust (7th Cir. 1979) 596 F.2d 205, 210; see also Allied
Fire, at 155 [determination whether cause of action was or could
have been litigated in prior action is made “as of the date the first
complaint is filed” (citing Los Angeles Branch NAACP v. L.A.
Unified Sch. Dist. (9th Cir.1984) 750 F.2d 731, 739)].)




                                 23
Conservation League v. Castaic Lake Water Agency (2009)
180 Cal.App.4th 210, 227-228 [citing Allied Fire as authority
for exception to claim preclusion for claims that “‘arise after
the initial complaint is filed’”].) Here, as explained above,
Stremfel’s instant suit asserts the same negligence cause of
action involved in the prior suit. Stremfel’s belated
discovery of the facts to which Dr. Lau testified merely
provided support for that cause of action, which had been
resolved in Dr. Kalantar’s favor by the unopposed summary
judgment. Again, we conclude the judgment retains its
preclusive effect despite Stremfel’s “ignorance of evidence
which should have been discovered” at the time he declined
to oppose it. (Eichman, supra, 147 Cal.App.3d at 1176; see
also 8 Witkin, Cal. Procedure, supra, § 248.)
      Even assuming, as we must, the truth of Stremfel’s
allegations that Dr. Kalantar concealed facts related to the
May 18 emergency procedure, we are mindful that claim
preclusion “serves vital public interests beyond any
individual judge’s ad hoc determination of the equities in a
particular case.” (Federated Dept. Stores, Inc. v. Moitie,
supra, 452 U.S. at 401.) “‘Endless litigation, in which
nothing was ever finally determined, would be worse than
occasional miscarriages of justice.’” (8 Witkin, Cal.
Procedure, supra, § 248.) Nearly five years have passed
since Stremfel began litigating his cause of action, and three
years have passed since he could have relied on the
purportedly concealed facts in opposition to Dr. Kalantar’s
motion for summary judgment, had he exercised due




                              24
diligence. Having failed to do so, and likewise having failed
in his bid to overturn the prior judgment on his motion for
new trial and subsequent appeal, he cannot relitigate his
cause of action. (See ibid.) The trial court properly
sustained Dr. Kalantar’s demurrer to the instant complaint.

      C. Leave to Amend
      Stremfel contends that even if we conclude the trial
court properly sustained the demurrer to the instant
complaint as pleaded, the court abused its discretion in
failing to grant him leave to amend. Stremfel asserts the
complaint could be amended to add allegations concerning:
(1) Stremfel’s response to a contention interrogatory served
by Dr. Kalantar in the prior suit, which did not expressly
state any contention of negligence in the May 18 emergency
procedure; (2) additional details about Dr. Kalantar’s and
Huntington Memorial Hospital’s concealment of facts
concerning the May 18 procedure, including how Dr.
Kalantar’s misrepresentations and omissions delayed
Stremfel’s discovery of facts to which Dr. Lau testified; and
(3) additional details about Stremfel’s factual investigation
preceding his filing of the prior suit.
      Stremfel does not argue the addition of any of these
allegations would enable the complaint to overcome another
demurrer based on claim preclusion. He therefore fails to
meet his burden to establish an abuse of the trial court’s
discretion. (See Weil & Brown, Cal. Practice Guide: Civil
Procedure Before Trial (The Rutter Group 2022) Ch. 7(I)-A




                             25
¶ 7:130 [“It is not up to the judge to figure out how the
complaint can be amended to state a cause of action. Rather,
the burden is on plaintiff to show in what manner plaintiff
can amend the complaint, and how that amendment will
change the legal effect of the pleading”].)




                             26
                      DISPOSITION
      The judgment is affirmed. Dr. Kalantar is entitled to
his costs on appeal.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          MANELLA, P. J.




We concur:




COLLINS, J.




CURREY, J.




                             27